the petition and the supporting documentation related to this conviction,
we conclude that Hill's offense does not warrant the imposition of a
temporary suspension or referral to the disciplinary board at this time.
            It is so ORDERED.



                                                                   J.
                                   Gibbons


                                                                   J.



                                                                   J.




cc: David A. Clark, Bar Counsel
     Jeffrey R. Albregts, Chair Southern Nevada Disciplinary Board
     Kimberly K. Farmer, Executive Director, State Bar of Nevada
     Perry Thompson, Admissions Office, United States Supreme Court
     Daniel J. Hill




                                      2